                               UNITED STATES DISTRICT COURT
                                                         for the
                                                 Western District of Texas
                                                     Austin Division

                United States of America                      )
                           v.                                 )
                                                              )     Case No. 1:19-cr-00312-RP
              Guadalupe Munoz-Alvarado                        )
                        Defendant                             )

                                ORDER OF DETENTION PENDING TRIAL
                                            Part I - Eligibility for Detention
     Upon Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), the Court held a detention hearing and
found that detention is warranted. This order sets forth the Court’s findings of fact and conclusions of law, as required by
18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.


                            Part II - Analysis and Statement of the Reasons for Detention

       After considering the factors set forth in 18 U.S.C. § 3142(g), the pretrial services report, and the evidence and
arguments of counsel presented at the detention hearing, the Court concludes that the defendant must be detained pending
trial because the Government has proven:

     By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
     the safety of the community.

  X By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
    the defendant’s appearance as required.

     In addition to any findings made on the record at the hearing, the reasons for detention include the following:

      X Weight of evidence against the defendant is strong
        Subject to lengthy period of incarceration if convicted
      X Prior criminal history
      X Participation in criminal activity while on probation, parole, or supervision
        History of violence or use of weapons
      X History of alcohol or substance abuse
        Lack of stable employment
        Lack of stable residence
        Lack of financially responsible sureties
        Lack of significant community or family ties to this district
      X Significant family or other ties outside the United States
      X Lack of legal status in the United States
      X Subject to removal or deportation after serving any period of incarceration
        Prior failure to appear in court as ordered
        Prior attempts to evade law enforcement
                                                                                                                   Page 1 of 2
           Use of alias(es) or false documents
           Background information unknown or unverified
         X Prior violations of probation, parole, or supervised release


                                          Other Reasons or Further Explanation:

        My decision is based on the identified factors. Of particular note, Mr. Munoz-Alvarado has been convicted four

times of driving while intoxicated, and his probation for those offenses was revoked twice. Considering also the offense

with which Mr. Munoz-Alvarado is currently charged–unlawful reentry of a deported alien–and that he does not have the

legal status to work in the United States, I find the Government has established by a preponderance of the evidence that

there is no condition or combination of conditions of release that will reasonably assure his appearance as required.

                                         Part IV - Directions Regarding Detention

      The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a court of the United States or on request of an attorney for the Government,
the person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.


Date:           December 12, 2019

                                                                          United States Magistrate Judge




                                                                                                                     Page 2 of 2
